WOODLEY, Presiding Judge.
The offense is drunk driving; the punishment, three months in jail and a fine of $50.
No statement of facts accompanies the record and there are no bills of exception.
An amended motion for new trial alleging jury misconduct was filed and overruled. If any evidence was introduced in support of the motion for new trial, it is not brought forward and appellant’s claim of jury misconduct is not before us. Polk v. State, Tex.Cr.App., 355 S.W.2d 712.
The judgment is affirmed.